DETAILED ACTION
Claims 1 and 4-17 are presented for examination. 
	Applicant’s Amendment filed June 29, 2021 was received in the present application, but was non-compliant as detailed in the Notice of Informal or Non-Responsive Amendment after Examiner Action mailed August 3, 2021. Applicant’s newly submitted Amendment filed October 3, 2021 correcting these deficiencies has been received and entered into the present application. 
	Claims 1 and 4-17 are pending. Claims 2-3 are cancelled. Claims 1, 10 and 17 are amended.
Applicant’s arguments, filed June 29, 2021 and October 3, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of (i) nanoencapsulated form with particle size of 20-40 nanometers as the single disclosed species of form of the cannabinoids, (ii) hyaluronic acid derivative as the single disclosed species of additional component, and (iii) ointment as the single disclosed species of dosage form of the composition, to which examination on the merits has been confined, as stated in the reply filed October 12, 2020, which is still in effect over the claims. 
Accordingly, claims 6-8 and 12-15 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
The claims that remain drawn to the elected species are claims 1, 4-5, 9-11 and 16-17 and such claims are herein acted on the merits infra.



Status of the Objections/Rejections of the December 29, 2020 Non-Final Office Action
	In reply to the objections to claims 3 and 10 as set forth at p.3-4 of the previous December 29, 2020 non-final Office Action, Applicant cancels claim 3 and now amends claim 10 to recite “a hyaluronic acid derivative”, thereby obviating the grounds for objection. Accordingly, the objections are each now hereby withdrawn. 
	In reply to the rejection of claims 1-5, 9-11 and 16-17 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-6 of the previous December 29, 2020 non-final Office Action, Applicant now (i) amends claim 1 to clarify that the subject is “in need of treatment for psoriasis”; (ii) amends claim 1 to clarify that the “skin areas” are those “affected by psoriasis”; (iii) cancels claims 2-3; and (iv) amends claim 17 to recite that the topical composition is applied twice daily “per day for six weeks”. Accordingly, the rejection is withdrawn as applied to claims 1-5, 9, 11 and 16-17.
	In reply to the rejection of (i) claims 1, 5 and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Blum (U.S. Patent Application Publication No. 2008/0255224 A1; 2008), as set forth at p.6-7 of the previous December 29, 2020 non-final Office Action; (ii) claims 1, 5 and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Modi (U.S. Patent Application Publication No. 2017/0112855 A1; April 2017), as set forth at p.7 of the previous December 29, 2020 non-final Office Action; or (iii) claims 1, 5 and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Sinai et al. (WO 2016/103254 A1; June 2016), as set forth at p.8 of the previous December 29, 2020 non-final Office Action, Applicant now amends claim 1 to specifically require that the topical composition contains cannabidiol and cannabigerol at a total weight percent of 3-20% of the composition, wherein the cannabigerol is present at 2-3 times the weight percentage of cannabidiol. Accordingly, the rejections are each now hereby withdrawn. 
	As a result of Applicant’s amendments to instant claim 1 now specifically limiting the topical composition from one “containing cannabinoids” to one that expressly contains cannabidiol and cannabigerol at a total weight percent of 3-20% of the composition, wherein the cannabigerol is present at 2-3 times the weight percentage of cannabidiol, the following rejections are each also hereby withdrawn:

	(ii) the rejection of claims 2-4 under 35 U.S.C. §103 as being unpatentable over Sinai et al. (WO 2016/103254 A1; June 2016) in view of Wilkinson et al. (“Cannabinoids Inhibit Human Keratinocyte Proliferation Through a Non-CB1/CB2 Mechanism and Have a Potential Therapeutic Value in the Treatment of Psoriasis”, Journal of Dermatological Science, 2007; 45:87-92), as set forth at p.10-13 of the previous December 29, 2020 non-final Office Action; and
	(iii) the rejection of claims 9-11 under 35 U.S.C. §103 as being unpatentable over Modi (U.S. Patent Application Publication No. 2017/0112855 A1; April 2017) in view of Winnicki (U.S. Patent No. 8,808,734 B2; 2014) and Smejkalova et al. (WO 2014/082609 A1; 2014), as set forth at p.13-16 of the previous December 29, 2020 non-final Office Action. 
	Upon further reconsideration of Applicant’s claims as amended, however, new grounds for objection and rejection are set forth infra.

Objection to the Claims (New Grounds of Objection)
Claim 1 is objected to for reciting “is present at a two to three times the weight”, which is grammatically awkward. Appropriate correction is required. 
Applicant was previously apprised of this informality in the non-final Office Action dated December 29, 2020 as previously applied to claim 3. Applicant has now cancelled claim 3, and placed such limitations of previously pending claim 3 into claim 1, but fails to correct this informality. As a result, claim 1 is now objected to for propagating the informality of previously pending (but now cancelled) claim 3 into newly amended claim 1.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 10 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.5 of the previous Office Action dated December 29, 2020, of which said reasons are herein incorporated by reference.
The following rejection is maintained:
In claim 10, the term “derivative” in the limitation “hyaluronic acid derivative” renders the claim indefinite because it is unclear what structural or physical elements of hyaluronic acid must be preserved in order to constitute a “hyaluronic acid derivative” as instantly claimed. Applicant fails to define, for the purposes of the instant invention, the degree or extent of derivation a compound may have from hyaluronic acid per se and still constitute a “derivative” thereof within the meaning of the instant claims. As a result, the determination of this “derivative” as claimed would rely on the subjective judgement of one of ordinary skill in the art before the effective filing date of the clamed invention and, thus, fails to clearly and precisely define the objective boundaries of the claimed subject matter. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention’, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.

Response to Applicant’s Arguments
In reply, Applicant traverses the instant rejection, stating only that he “notes the use of the claim language ‘hyularonic [sic] acid derivative’ in its US Patent Nos. 10543190 and 10959978” (Remarks, p.5).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that each case pending before the Office is decided on its own merits. Therefore, whatever conclusions reached in prior-filed applications – even those that have issued as U.S. Patents – are not clearly germane to, or binding on, determinations of compliance with relevant patent 
For these reasons supra, rejection of claim 10 is proper. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, Applicant recites “[t]he method of claim 2”, which renders the claim indefinite because claim 2 is cancelled. As such, it is unclear from which claim instant claim 4 is intended to depend (and, thus, further limit). Clarification is required. 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. (WO 2016/103254 A1; June 2016) in view of Wilkinson et al. (“Cannabinoids Inhibit Human Keratinocyte Proliferation Through a Non-CB1/CB2 Mechanism and Have a Potential Therapeutic Value in the Treatment of Psoriasis”, Journal of Dermatological Science, 2007; 45:87-92).
Sinai et al. teaches a method of treating psoriasis in a subject comprising providing a composition comprising THC (or a derivative thereof), cannabidiol (or a derivative thereof), or a combination thereof, and administering said composition to said patient at a therapeutically effective dose for treating psoriasis in said subject (p.7-8, para.[47]). Sinai et al. teaches the incorporation of THC into the composition in a concentration of about 2-40%, and the incorporation of cannabidiol into the composition in a concentration of about 2-40% (p.8, para.[48]-[49]). Sinai et al. teaches that the composition is administered topically in the form of a cream, ointment, lotion, foam, film or transdermal patch (p.8, para.[53]-[54]). Sinai et al. teaches that the composition is administered over a period of time from about 1 day to about 6 months, and may be administered one, two, three or four times per day (p.8, para.[55]; p.9, para.[59]). Sinai et al. teaches that the THC or cannabidiol may be obtained via extraction from a cannabis plant, or is produced synthetically (p.22, para.[143]-[149]). 

Wilkinson et al. teaches the effect of various cannabinoids on a hyperproliferating human keratinocyte cell line, an experimental model for human keratinocyte proliferation in psoriasis, an inflammatory disease characterized in part by epidermal keratinocyte proliferation (abstract; col.1, para.1, p.88; col.2, para.1, p.88). Wilkinson et al. tested the cannabinoids THC, cannabidiol, cannabinol and cannabigerol (each extracted from Cannabis sativa) in the keratinocyte proliferation assay, and observed that each of the tested cannabinoids was effective to inhibit keratinocyte proliferation in a concentration-dependent manner, thereby suggesting the applicability of such cannabinoids in the treatment of psoriasis (abstract; col.1, para.2, p.89; Fig.1, p.89). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting cannabigerol for THC in the topical composition for the treatment of psoriasis of Sinai et al. because each was known in the art to effectively inhibit human keratinocyte proliferation (a known characteristic of psoriasis), as evidenced by Wilkinson’s teachings. The substitution, therefore, of cannabigerol for THC in Sinai’s topical psoriasis-treating cannabinoid composition would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as an effective inhibitor of human keratinocyte proliferation – a process known to occur in psoriasis – and, therefore, would have been reasonably interchanged with one another in Sinai’s topical composition for the treatment of psoriasis based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
prima facie obvious to employ cannabigerol (in place of THC) in the suggested amount of 2-40% by weight of the composition, and cannabidiol also in the suggested amount of 2-40% by weight of the composition, thereby suggesting a combined total weight of 4-80% of the cannabidiol and cannabigerol components of the composition – a range which clearly overlaps Applicant’s instantly claimed range of cannabidiol and cannabigerol at a total of 3-20% by weight of the composition, thereby rendering the instantly claimed range prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”). 
The ordinarily skilled artisan would have also found it prima facie obvious to vary the individual amounts of cannabigerol and cannabidiol within the ranges suggested by Sinai et al. (2-40% by weight of the composition) with a reasonable expectation of success in yielding a topical cannabinoid formulation clearly effective for the treatment of psoriasis, as instantly claimed. A person of ordinary skill in the art before the effective filing date of the claimed invention, therefore, would have had a reasonable expectation of success in employing cannabigerol in an amount of, e.g., 10% or 15% by weight of the composition (clearly within the 2-40% range suggested by Sinai et al.) and cannabidiol in an amount of, e.g., 5% by weight of the composition (also clearly within the 2-40% range suggested by Sinai et al.) to yield a topical cannabinoid formulation for the treatment of psoriasis within the meaning of Sinai’s disclosure. Such teachings, thus, clearly provide for embodiments of Sinai’s topical cannabinoid psoriasis-treating formulation (as further modified by Wilkinson et al.) in which the cannabigerol is present 
In claim 4, Applicant recites that the cannabinoids of the composition “are sourced naturally”.
In claim 5, Applicant recites that the cannabinoids of the composition “are synthetic”.
Sinai et al. clearly teaches that the THC or cannabidiol employed in the disclosed topical composition may be obtained via extraction from a cannabis plant, or is produced synthetically (p.22, para.[143]-[149]), which clearly teaches the use of cannabidiol obtained naturally via extraction from a cannabis plant, or synthetically. 
Wilkinson et al. demonstrates the function of THC or cannabigerol for the inhibition of human keratinocyte proliferation as extracted from the naturally occurring plant Cannabis sativa, thereby at least explicitly suggesting the use of cannabigerol for this purpose also as obtained from the cannabis plant.
Though Wilkinson et al. does not explicitly suggest the use of cannabigerol produced synthetically (claim 5), such limitation of claim 5 constitutes a product-by-process limitation to define the manner in which the cannabinoids are produced. MPEP §2113(I) expressly states that “[t]he patentability of a product does not depend on its method of production” and that, “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In the instant case, the prior art teachings of Wilkinson et al. teaches cannabigerol as extracted from plant material effective for inhibiting human keratinocyte proliferation. The fact that Wilkinson’s form of cannabigerol originated from plant material and was not strictly “synthetic” as claimed does not ultimately change the product itself. On this basis, the source or manner in which it was prepared does not patentably limit or change the nature of the cannabigerol per se. As such, Applicant’s recitation of the manner in which the cannabinoids are produced does not constitute a patentably distinguishing feature over the cited prior art teachings, as the cannabinoids (in this case, the cannabigerol) of the prior art and the claims are physically and structurally identical, independent of the manner in which they were produced. 

Sinai et al. teaches that the cannabinoid composition is administered topically in the form of a cream, ointment, lotion, foam, film or transdermal patch (p.8, para.[53]-[54]), thereby clearly providing for an ointment form as instantly claimed. 
In claim 17, Applicant recites that the topical composition is applied twice per day for six weeks. 
Sinai et al. teaches application of his topical cannabinoid formulation over a period of time from about 1 day to about 6 months, and may be administered one, two, three or four times per day (p.8, para.[55]; p.9, para.[59]). Such teaching clearly circumscribes Applicant’s instantly claimed regimen of administering the topical composition twice per day for a period of six weeks, thereby rendering such regimen of claim 17 prima facie obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. (WO 2016/103254 A1; June 2016) in view of Wilkinson et al. (“Cannabinoids Inhibit Human Keratinocyte Proliferation Through a Non-CB1/CB2 Mechanism and Have a Potential Therapeutic Value in the Treatment of Psoriasis”, Journal of Dermatological Science, 2007; 45:87-92), 
as applied above to claims 1, 4-5 and 16-17, 
further in view of Winnicki (U.S. Patent No. 8,808,734 B2; 2014) and Smejkalova et al. (WO 2014/082609 A1; 2014). 
Sinai in view of Wilkinson, as applied above to claims 1, 4-5 and 16-17.
Sinai in view of Wilkinson differ from the instant claims only insofar as they do not explicitly teach that (i) the composition further comprises a hyaluronic acid derivative (claim 10), particularly sodium oleyl hyaluronate (claim 11), or (ii) the cannabinoids are nanoencapsulated with particle sizes of 20-40 nm (claim 9).
Winnicki teaches that cannabinoids, compounds derived from Cannabis sativa, are lipophilic and poorly absorbed because of their hydrophobic nature (col.1, l.16-36).
6-C18 acylated derivative of hyaluronic acid, specifically, an oleyl hyaluronan, which may also be formulated as a sodium salt (oleyl hyaluronan or sodium oleyl hyaluronate) (p.10, l.15-26). Smejkalova et al. exemplifies preparation of an oleyl (C18:1) derivative of sodium hyaluronate (Ex.9, p.24, l.1-20-Ex.12, p.26, l.23). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in formulating the hydrophobic cannabinoids of the topical cannabinoid formulation of Sinai as modified by Wilkinson into nanomicelles with a modified hyaluronan, such as sodium oleyl hyaluronan, because Smejkalova et al. teaches the preparation of biologically active hydrophobic compounds into hyaluronic nanomicelles with a hydrophobized hyaluronan, such as sodium oleyl hyaluronan. The skilled artisan would have been motivated to do so because hyaluronans hydrophobized with long-chain carboxylic acids, such as sodium oleyl hyaluronan, were known to effectively enhance penetration of hydrophobic compounds – of which cannabinoids were known hydrophobic compounds, as evidenced by Winnicki – through the skin layers, thereby yielding greater penetration of such hydrophobic compounds into the deeper skin layers, as evidenced by Smejkalova et al. The ordinarily skilled artisan would have immediately recognized that enhanced penetration of such prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the hydrophobic cannabinoids of the topical cannabinoid formulation of Sinai as modified above by Wilkinson into hyaluronic nanomicelles with a hydrophobized hyaluronan, such as sodium oleyl hyaluronan, to enhance penetration of such topically applied hydrophobic cannabinoids into the skin, as taught by Smejkalova et al.
The ordinarily skilled artisan would have found it prima facie obvious to prepare such hyaluronic nanomicelles described by Smejkalova et al. in which the biologically active hydrophobic cannabinoids were nanoencapsulated into nanomicelles of particle size of 20-40 nm because Smejkalova et al. teaches that nanomicelles of dimension 20-100 nm was the optimum size for pharmaceutical applications in which enhanced permeability of the biologically active compounds was desirable. Such teaching clearly suggests the use of nanomicelles of any size therein - including Applicant’s claimed size of 20-40 nm - to encapsulate the hydrophobic cannabinoids, thereby rendering the instantly claimed range prima facie obvious as it is fully circumscribed within the range previously described by Smejkalova et al. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections under AIA  35 U.S.C. §103 in view of the submitted amendments (Remarks, p.6-8). 
infra. 
Insofar as the submitted remarks apply to the newly set forth grounds for rejection above, they are considered herein. 
Applicant opines that “the examiner’s heavy reliance on Wilkinson is in error as the reference presents some broad generalizations and conclusions, but acknowledges further study is required”, citing to various portions of Wilkinson allegedly stating that the mechanism by which the tested cannabinoids functioned to inhibit hyperproliferating human keratinocytes was not clearly elucidated in Wilkinson’s study (Remarks, p.6-7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes an unreasonably narrow view of Wilkinson’s teachings. In the instant case, Wilkinson et al. tested the cannabinoids THC, cannabidiol, cannabinol and cannabigerol in a keratinocyte proliferation assay using a hyperproliferating human keratinocyte cell line (an assay that is described in Wilkinson et al. as an experimental model for human keratinocyte proliferation in psoriasis, an inflammatory disease characterized in part by epidermal keratinocyte proliferation), observing that each of the tested cannabinoids was effective to inhibit keratinocyte proliferation in a concentration-dependent manner, thereby suggesting the use of such cannabinoids in the treatment of psoriasis (abstract; col.1, para.1, p.88; col.2, para.1, p.88; col.1, para.2, p.89; Fig.1, p.89). Wilkinson’s teachings, therefore, constitute a proof-of-principle study establishing that any one of the tested cannabinoids – THC, cannabidiol, cannabinol, or cannabigerol – would have demonstrated efficacy in inhibiting hyperproliferating human keratinocytes, a known characteristic of psoriasis. That Wilkinson had not explicitly elucidated the exact mechanism by which such cannabinoids exert this inhibitory function does not vitiate the fact that any one of THC, cannabidiol, cannabinol, or cannabigerol clearly exhibited a dose-dependent inhibition of keratinocyte proliferation in an experimental model for human keratinocyte 
Applicant contends that he “acknowledges Wilkinson tested the efficacy of a number of phytocannabinoids, including THC, CBD, CBN, and CBG, for their ability to inhibit proliferation of a hyper-proliferating human keratinocyte cell line”, but that “these phytocannabinoids were isolated and tested individually”, not in combinations of “multiple cannabinoids” (Remarks, p.7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant again advances an unreasonably narrow view of Wilkinson’s teachings, asserting that Wilkinson, at best, can only be relied upon for its teachings of individual cannabinoids in the inhibition of hyperproliferating human keratinocytes, but not combinations of multiple cannabinoids for this same therapeutic purpose. This position is unavailing. Here, Sinai et al. already provides the factual teachings demonstrating that a combination of cannabinoids – in this case, THC and cannabidiol – was therapeutically effective in the treatment of psoriasis when topically applied to the affected skin of a psoriasis subject. In other words, the teachings of Sinai et al. already provide the factual evidence underscoring the efficacy of multiple cannabinoids applied topically in the therapeutic treatment of psoriasis. Wilkinson et al. was relied upon solely to establish that THC – the cannabinoid combined with cannabidiol in Sinai – and cannabigerol – the cannabinoid combined with cannabidiol in the instant claims – each clearly demonstrated efficacy in the inhibition of hyperproliferating human keratinocytes (a known characteristic of psoriasis). The exchange, then, of cannabigerol for THC in Sinai’s topical composition - in view of this functional equivalency in the inhibition of hyperproliferating human keratinocytes - would have naturally commended itself to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of success. 
If it is Applicant’s position that Wilkinson et al. must explicitly spell out the invention as claimed by expressly directing the skilled artisan to combine cannabigerol with cannabidiol for topical treatment of psoriasis as claimed, then this position is unavailing. There is simply no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention, but rather that the teachings – taken collectively – teach the entirety of the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant takes issue with the rationale asserted in the rejection that Wilkinson teaches the interchangeability of THC with cannabigerol for the purpose of inhibiting human keratinocyte proliferation, stating that Wilkinson fails to make this explicit statement and “would, in fact, teach away from combining the tested cannabinoids or interchanging the tested cannabinoids” in light of the fact that “Wilkinson does not identify how THC and CBG each work to inhibit human keratinocyte proliferation” (Remarks, p.7).
The arguments have been fully and carefully considered, but are not found persuasive. 
Again, Applicant fails to consider the full scope of Wilkinson’s teachings and what they would have explicitly taught, and collectively suggested, to one of ordinary skill in the art before the effective filing date of the claimed invention. The contention that Wilkinson et al. fails to teach “the interchangeability of THC with cannabigerol for the purpose of inhibiting human keratinocyte proliferation” clearly ignores Wilkinson’s explicit teachings demonstrating the concentration-dependent effect of each of THC and cannabigerol in the inhibition of hyperproliferating human keratinocytes (and, thus, the applicability of such inhibitory effects in the treatment of psoriasis, a condition characterized by hyperproliferating keratinocytes). Such teachings provide the ordinarily skilled artisan with a reasonable expectation of success in substituting one for the other (in this case, cannabigerol for Sinai’s THC) based upon this functional equivalency in a psoriasis-relevant experimental model of hyperproliferating human keratinocytes. That Wilkinson et al. may not explicitly state that the two cannabinoids were functionally interchangeable for this inhibitory function is unavailing, as Applicant continues to restrict his consideration of Wilkinson only to the explicit statements therein, without considering what such teachings would have suggested to the ordinarily skilled artisan before the effective filing date of the claimed invention (in this case, that THC and cannabigerol were each functionally effective in inhibiting hyperproliferating keratinocytes and, therefore, would have been reasonably interchanged on this basis).
To the extent that Applicant may implicitly assert the position that Wilkinson fails to provide any predictability that such interchange of cannabigerol for THC would have been effective for the topical prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.
Finally, Applicant’s continued assertion that one of ordinary skill in the art before the effective filing date of the claimed invention would have been unable to interchange Sinai’s THC with cannabigerol with a reasonable expectation of success because Wilkinson fails to clearly elucidate the mechanism by which THC and cannabigerol function to inhibit human keratinocyte proliferation remains unavailing. Again, that Wilkinson had not explicitly elucidated the exact mechanism by which such cannabinoids exert this inhibitory function does not vitiate the fact that any one of THC, cannabidiol, cannabinol, or cannabigerol clearly exhibited a dose-dependent inhibition of keratinocyte proliferation in an experimental model for human keratinocyte proliferation in psoriasis and, therefore, would have been effectively interchanged with one another on the basis of this functional equivalency with at least a reasonable expectation of success.
For these reasons supra, rejection of claims 1, 4-5, 9-11 and 16-17 is proper. 

Conclusion
Rejection of claims 1, 4-5, 9-11 and 16-17 is proper.
Claims 6-8 and 12-15 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for 
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 10, 2021